Name: Commission Regulation (EEC) No 1541/89 of 2 June 1989 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the third quarter of 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 / 12 Official Journal of the European Communities 3 . 6 . 89 COMMISSION REGULATION (EEC) No 1541/89 of 2 June 1989 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the third quarter of 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 14 (4) (a) and (c) thereof, Whereas the Council, under a special import system applicable to frozen beef and veal intended for processing, has drawn up, for the period 1 January to 31 December 1989 an estimate of 20 000 tonnes divided into two quantities of 13 350 tonnes and 6 650 tonnes each, according to the type of product to be obtained ; Whereas, pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 , it is necessary to determine the quantities to be imported per quarter as well as the rate of reduction of the import levy for meat referred to in Article 14 ( 1 ) (b) of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the third quarter of 1989 the maximum quantities referred to in Article 14 (4) (a) of Regulation (EEC) No 805/68 shall be as follows :  in respect of the meat referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 , 3 675 tonnes of meat, expressed in bone-in meat,  in respect of the meat referred to in Article 14 ( 1 ) (b) of the said Regulation, 1 825 tonnes of meat, expressed in bone-in meat. Article 2 The levy on import of the meat referred to in the second indent of Article 1 shall be equal to the levy applicable on the day of import less 55 % . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p . 43.